Adams, J.
i contract: services. No express contract to pay for the night service is averred or shown. The question in this case is, Was the verdict of the jury contrary to the evidence finding that there was an implied contract? Where a person is employed as a “ man of all work ” and occasionally performs some night service, there is certainly no implied contract that he shall be paid extra for such service. But the night service performed by the plaintiff was of an exceptional character. It was performed on alternate nights for a period of about two years, another man being hired and paid to perform the service on the other nights. And while the fact that the plaintiff, during these two years, received regularly his weekly wages, and one dollar per fortnight extra for Sunday service, without any express agreement for pay for night service, tends strongly to show that it was not understood .that he was to be paid for such service, yet we are not prepared to say that it would necessarily overcome the evidence tending to show that there was such understanding, as the great amount and character of the night service in connection with the day service. If there was an implied contract, it is to be gathered from all the circumstances of the case, as disclosed in the evidence. We are inclined to think the verdict was wrong, but the case is not such that we feel at liberty to set it aside.
Affirmed.